19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith Wayne BLACK, Petitioner Appellant,v.George N. MARTIN, III, Warden, Respondent Appellee.
No. 93-6171.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 13, 1993.Decided March 8, 1994

Appeal from the United States District Court for the District of South Carolina, at Columbia.  C. Weston Houck, District Judge.  (CA-90-1254-3-2K)
Keith Wayne Black, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC, for Appellee.
D.S.C.
DISMISSED.
Before HALL, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Keith Wayne Black seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Black v. Martin, No. CA-90-1254-3-2K (D.S.C. Jan. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED